DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/1/2021 is acknowledged.
Claims 1, 3, 16, 17, 21, and 22 are amended

Response to Amendment
Amendments filed on 12/1/2021 are entered for prosecution. Claims 1-22 remain pending in the application. 
Applicant’s amendments to the claims 3, 16, 17, and 22, respectively, have overcome the objections to the claims 3, 16, 17, and 22 previously set forth in the Non-Final Action mailed 9/3/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 16, and 21 (pages 9-13) in a reply filed 12/1/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced reference (Abousleman) [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 17:
Claim 17 recites “wherein the configuration parameters comprise: a header that includes an antenna index, packet time stamp, frame number, slot number, and symbol number; front end configuration parameters; and transmit data …” However, corresponding description of the subject matter is not disclosed in the specification. According to the disclosure in para. [0032], it is the compressed downlink data packet 300 that includes a header 302, not the configuration parameters that include a header, and the compressed downlink data packet includes a header, downlink frontend configuration parameters, and subcarrier data that comprise modulation order and transmit data. For the 

Regarding claims 18-20:
Claims 18-20 are also rejected because they are directly or indirectly dependent upon the rejected claim 17, as set forth above.

Regarding claim 22:
Claim 22 recites “wherein the means for receiving configuration parameters further includes means for receiving an antenna index, packet time stamp, frame number, slot number, and symbol number in each header.” (Emphasis added). However, corresponding description of the subject matter is not disclosed in the specification. According to the disclosure in para. [0032], it is the compressed downlink data packet 300 that includes a header 302, not the configuration parameters that include a header, and the header of the compressed downlink data packet 300 comprises an antenna index, packet time stamp, frame number, slot number, and symbol number. For the examination purpose only, it is interpreted as the compressed downlink data packets include a header that comprises an antenna index, packet time stamp, frame number, slot number, and symbol number.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5-15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3:
Claim 3 recites “in each header” (line 3) and renders the claim indefinite because it is unclear whether the “in each header” refers to the “a header for each of the compressed packets” in its parent claim 2 (line 2 of claim 2) or “in a header for each of the configuration parameters”. For examination purpose only, it is interpreted as “in the header for each of the compressed packets”.

Regarding claims 5-7:
Claim 5, 6, and 7 each recites “in each header” and renders the claim(s) indefinite because it is unclear whether the “in each header” refers to “in a header for each of the compressed packets” or “in a header for each of the configuration parameters”. For examination purpose only, it is interpreted as “in a header for each of the compressed packets”.

Regarding claims 8-15:
Claims 8-15 are also rejected because they are directly or indirectly dependent upon the rejected claims 5-7, as set forth above.

Regarding claim 22:
Claim 22 recites “in each header” (line 3) and renders the claim indefinite because it is unclear whether the “in each header” refers to “in a header for each of the compressed packets” or “in a header for each of the configuration parameters”. For examination purpose only, it is interpreted as “in a header for each of the compressed packets”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fertonani et al. (US 2019/0007246 A1, hereinafter Fertonani) in view of Abousleman et al. (US 2008/0259796 A1, hereinafter Abousleman).

Regarding claim 1:
Fertonani teaches a method for facilitating network communication (see, Fertonani: Figs. 1 and 2, baseband unit (BBU 260) at a Data Center 202 or Central Office 102 and Remote Radio Unit (RRU 230). Embodiment 15; para. [0386] teaches wherein at least one BBU (located at a central office) transmits the at least one encoded and compressed version of the downlink signals to the at least one RRU (located at a remote site), and said RRU decompresses said version and transmits the corresponding baseband samples. Fig. 16 and para. [0243] teach wherein a method 1600, performed by a remote radio unit (RRU)), comprising: 
compressing downlink data at a central office during a first portion of baseband processing to generate compressed packets (see, Fertonani: para. [0193] teaches wherein the processor 1270 in the BBU 1200 at the central office (Fig. 12) adaptively compress data to create fronthaul downlink information (e.g., compressed packets) to send to the RRU at the remote site over the fronthaul link 1235 in order to support efficient use of the fronthaul link 1235 for downlink data.); 
receiving the compressed packets representing compressed downlink data from the central office to a remote site (see, Fertonani: Fig. 16 and para. [0243] teach a method 1600, performed by a remote radio unit (RRU), which is located at a remote site. Fig. 16 at block 1602 and para. [0244] teach wherein receiving by the RRU, at a remote site, fronthaul downlink information (e.g., compressed packets) over a fronthaul (e.g., a transmission medium such as a fiber-grade fronthaul, see, para. [0015]) from a baseband unit (BBU), which is located at the central office.).
Fertnonani does not explicitly teach wherein receiving the compressed packets over a first transmission medium; and receiving configuration parameters indicating how to decompose the compressed packets via a second transmission medium.
In the same field of endeavor, Abousleman teaches wherein receiving the compressed packets over a first transmission medium (see, Abousleman: para. [0047] teaches wherein the packet transmitter at the server (e.g., the central office) packetizes the compression settings and transmits the compressed frame (i.e., compressed packets) over the data channel (i.e., a first transmission medium), thereby the client (e.g., the remote site) receives the transmitted compressed packets from the server (e.g., the central office).); and receiving configuration parameters indicating how to decompose the compressed packets via a second transmission medium (see, Abousleman: para. [0047] teaches wherein the packet transmitter at the server (e.g., the central office) packetizes the compression settings and transmits the parameter packet over the control channel (i.e., a second transmission medium), thereby the client (e.g., the remote site) receives the transmitted packets from the server. Abousleman teaches that in order for the client decompresses the compressed frame received over the data channel, the client may update its setting in accordance with the received parameter packet so that the compressed frame can be decoded (i.e., decompressed) correctly. The parameter packet delivered over the control channel (i.e., the second transmission medium) in Abousleman’s teaching indicates how to decode (i.e., decompress) the compressed frames (i.e., compressed packets). Abousleman further teaches that the parameter packet is assumed to have arrived at the receiver before the compressed data packet. Therefore, Abousleman teaches wherein the configuration parameter indicating how to decompose the compressed packets (i.e., parameter packet) is delivered over a first transmission medium (i.e., the data channel) and the compressed packets (i.e., compressed frame) are delivered over a second transmission medium (i.e., the control channel).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fertonani to include the teachings of Abousleman in order to overcome potential loss due to erroneous transmission and to minimize transmission bandwidth occupancy by transmitting the parameter packets only when the server (e.g., the central office) changes its settings (see, Abousleman: para. [0047]).
Fertonani further teaches wherein performing a second portion of baseband processing to decompress the compressed packets to generate the downlink data (see, Fertonani: para. [0106] teaches wherein the RRU at the remote site includes downlink adaptive decompression circuitry to generate complex frequency-domain samples based on the received data (e.g., compressed packets and parameter packet taught in Abousleman)); and 
(see, Fertonani: para. [0245] teaches wherein generating frequency-domain samples, based on the fronthaul downlink information (e.g., compressed packets and parameter packet) received. Para. [0246] teaches wherein time-domain based samples are created from the frequency-domain samples. Para. [0247] teaches wherein converting the time-domain baseband samples into a radio frequency signal and sending to the wireless terminal.).
	
Regarding claim 4:
As discussed above, Fertonani in view of Abousleman teaches all limitations in claim 1.
Fertonani further teaches wherein the operation of receiving comprises receiving frontend configuration parameters for each of the compressed packets (see, Fertonani: para. [0144] teaches wherein the messages from the BBU to RRU includes configuration parameters of RRU such as carrier frequency, bandwidth, AGC, DAC, and ADC parameters, number of active antennas, semi-static mapping of logical to physical antennas, and the like (i.e., frontend configuration parameters).).

Regarding claim 16:
	Fertonani teaches an apparatus for facilitating network communication (see, Fertonani: Fig. 2 and Fig. 7), comprising: 
(see, Fertonani: Fig. 2, Data Center 202 with one or more baseband units (BBU 260)), the central office includes: 
a baseband ("BB") digital signal processor ("DSP") of a first BB processing section (see, Fertonani: Fig. 7, Lower level protocol processing block 770 and downlink adaptive compression block 744; also see Fig. 12 CPU 1270) configured to generate compressed packets by compressing downlink data (see, Fertonani: Para. [0193] teaches wherein the processor 1270 in the BBU 1200 at the central office (Fig. 12) adaptively compress data to create fronthaul downlink information (e.g., compressed packets) to send to the RRU at the remote site over the fronthaul link 1235.); and 
a remote site coupled to the central office for facilitating a second portion of downlink transmission (see, Fertonani: Fig. 2, RRU 230 coupled to BBU 260 and Fig. 7, RRU 730 coupled to BBU 760), the remote site includes: 
an interface configured to receive the compressed packets and the configuration parameters from the BB DSP (see, Fertonani: Fig. 7, interface circuitry 734).
a downlink de-compressor of a second baseband processing section configured to decompress the compressed packets (see, Fertonani: Fig. 7, block 724 “Downlink Adaptive Decompress” coupled to the interface circuitry 734; Para. [0386] teaches wherein RRU decompresses the encoded and compressed version of the downlink signals (in accordance with control information) for transmission of the corresponding baseband samples.); 
a radio frequency (RF) interface able to transmit the downlink data to a user equipment (see, Fertonani: Fig. 7, Transceiver Circuitry 712 coupled to the downlink decompressor 724 and the antenna 711 for downlink transmission) via one or more antennas (Fig. 7, Antenna 711).
	Fertonani does not explicitly teach wherein generating compressed packets by compressing data and configuration parameters associated to the compressed packets, wherein receiving the compressed packets via a first transmission medium and the configuration parameters over a second transmission medium, and wherein decompressing the compressed packets in accordance with the configuration parameters to extract the downlink data.
In the same field of endeavor, Abousleman teaches wherein generating compressed packets by compressing data and configuration parameters associated to the compressed packets (see, Abousleman: para. [0047] teaches wherein the packet transmitter (e.g., BB DSP) packetizes the settings associated with compressed frame and compresses video frame (e.g., downlink data).), wherein receiving the compressed packets via a first transmission medium and the configuration parameters over a second transmission medium (see, Abousleman: para. [0047] teaches wherein the packet transmitter at the server (e.g., the central office) transmits the compressed frame (i.e., compressed packets) over the data channel (i.e., a first transmission medium), thereby the client (e.g., the remote site) receives the transmitted compressed packets from the server (e.g., the central office) and transmits the parameter packet over the control channel (i.e., a second transmission medium), thereby the client (e.g., the remote site) receives the transmitted packets from the server.), and wherein decompressing the compressed packets in accordance with the configuration parameters to extract the data (see, Abousleman: para. [0047] teaches that in order for the client decompresses the compressed frame received over the data channel, the client may update its setting in accordance with the received parameter packet so that the compressed frame can be decoded (i.e., decompressed) correctly. Therefore, the client (e.g., a downlink de-compressor) decompresses the compressed frame (e.g., compressed packets) in accordance with the parameter packet (e.g., configuration parameter). The parameter packet delivered over the control channel (i.e., the second transmission medium) in Abousleman’s teaching indicates how to decode (i.e., decompress) the compressed frames (i.e., compressed packets). Abousleman further teaches that the parameter packet is assumed to have arrived at the receiver before the compressed data packet.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fertonani to include the teachings of Abousleman in order to overcome potential loss due to erroneous transmission and to minimize transmission bandwidth occupancy by (see, Abousleman: para. [0047]).

Regarding claim 21:
Claim 21 is directed towards a network system for facilitating network communication configured to perform the method of claim 1, comprising: means for compressing downlink data at a central office during a first portion of baseband processing to generate compressed packets (see, Fertonani: Fig. 7, BBU 760, Compression Circuitry 744); means for receiving the compressed packets representing downlink data over a first transmission medium from the central office to a remote site (see, Fertonani: Fig. 7, RRU 730, Interface Circuitry 734); means for receiving configuration parameters indicating how to decompose the compressed packets via a second transmission medium from the central office to the remote site (see, Fertonani: Fig. 7, RRU 730, Interface Circuitry 734); means for performing a second portion of baseband processing to decompress the compressed packets in response to the configuration parameters to generate the downlink data (see, Fertonani: Fig. 7, RRU 730, Decompression Circuitry 724); and means for transmitting the downlink data from the remote site to a user equipment via a wireless network (see, Fertonani: Fig. 7, RRU 730, Transceiver Circuitry 712).
As such, claim 21 is rejected under similar rationale to claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fertonani in view of Abousleman further in view of Wegener (US 2011/0135013 A1, hereinafter Wegener).
	
Regarding claim 2:
As discussed above, Fertonani in view of Abousleman teaches all limitations in claim 1.
Fertonani in view of Abousleman does not explicitly teach wherein the operation of receiving comprises receiving a header for each of the compressed packets.
In the same field of endeavor, Wegener teaches wherein the operation of receiving comprises receiving a header for each of the compressed packets (see, Wegener: para. [0073] teaches wherein the compressor 120i adds a header portion to some or all of the compressed data packets and the decompressor 125i (in the RRU) receives the message and extracts the compressed data packet from the payload portion, wherein the decompressor 125i uses the header to extract control parameters.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fertonani in combination of Abousleman to include the teachings of Wegener in order to provide efficient transfer of compressed signals over serial data links in the system (see, Wegener: Abstract).

Allowable Subject Matter
Claims 3, 5-15, 17-20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b), set forth in this Office action (in pages 3-6) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471